Citation Nr: 1606839	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-41 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus pulposus, L4-L5, 
L5-S1, residuals back injury, rated as 20 percent disabling prior to February 12, 2014, and as 40 percent disabling thereafter.

2.  Entitlement to a rating in excess of 10 percent for left leg pain (femoral nerve).

3.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD), prior to February 11, 2014.

4.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU), prior to February 11, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 2000 to March 2001 and from February 2003 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a February 2014 rating decision, the RO increased the evaluation of the Veteran's PTSD from 50 percent to 100 percent, effective February 11, 2014.  The RO also increased the evaluation of the Veteran's herniated nucleus pulposus, L4-L5, 
L5-S1, residuals back injury from 20 percent to 40 percent, effective February 12, 2014.  The increased rating for PTSD was not a full grant of the benefit sought on appeal as to the period prior to February 11, 2014, and the increased rating for the herniated nucleus pulposus, L4-L5, L5-S1, residuals back injury was not a full grant of the benefit sought on appeal prior to or after February 12, 2014.  As such, the Veteran's claims for an increased rating for PTSD and herniated nucleus pulposus, L4-L5, L5-S1, residuals back injury remain in appellate status.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993). 

The issue of entitlement to a TDIU prior to February 27, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  For the period prior to February 12, 2014, the Veteran's low back disability was manifested by forward flexion of no less than 45 degrees; there was no evidence of intervertebral disc syndrome, associated neurological deficit that has not already been accounted for, or ankylosis. 

2.  For the period beginning on February 12, 2014, the Veteran's low back disability has been manifested by severe limitation of motion of the lumbar spine; however, there is no evidence of intervertebral disc syndrome, associated neurological deficit that has not already been accounted for, or ankylosis. 

3.  The Veteran's left leg pain has been manifested by no more than mild incomplete paralysis of the femoral and sciatic nerve for the entire period on appeal.

4.  Prior to February 11, 2014, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSIONS OF LAW

1.  For the period prior to February 12, 2014, the criteria for a rating in excess of 20 percent for herniated nucleus pulposus, L4-L5, L5-S1, residuals back injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2015).

2.  For the period beginning February 12, 2014, the criteria for a rating in excess of 40 percent for herniated nucleus pulposus, L4-L5, L5-S1, residuals back injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2015).

3.  The criteria for a rating in excess of 10 percent for left leg pain are not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107  (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8526 (2015).

4.  The criteria for a rating in excess of 50 percent for PTSD, prior to February 11, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in January 2008, September 2008 and June 2009.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided appropriate VA examinations for his low back disability in June 2007, October 2008 and February 2014; for his left leg pain in June 2007, October 2008 and February 2014; and for his PTSD in June 2005, October 2008 and February 2014.  The examinations and treatment records contains sufficient information to permit the disabilities to be accurately rated.  In addition, there is no evidence or contention that there has been a change in the Veteran's symptoms since his last examinations. 

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).


Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Low Back Disability

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.
The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Period Prior to February 12, 2014

In order for the Veteran to receive a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, his low back disability must be manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

The Veteran was afforded a VA examination in June 2007.  He was diagnosed with a disc herniation of the L-4, L-5 and L-5, S-1 discs.  Range of motion of the
thoracolumbar spine was limited with flexion to 60/90 degrees with pain at 40 degrees; extension to 10/30 degrees with pain at 5 degrees; lateral bending, right to 25/30 degrees with pain at 25 degrees; and lateral bending, left to 15/30 degrees with pain at 15 degrees.  Rotation was to 25/30 degrees with pain at 25 degrees right and left.  The Lasegue's sign was positive, but no muscle spasm was noted nor any muscle atrophy.  MRI revealed a bulging disc at L-4, L-4 and L-5, S-1 with evidence of compression on the L-5 nerve root.  No weakness, lack of endurance or incoordination was noted and pain was the major factor of disability.

Private medical records from California State Los Angeles show that the Veteran was seen intermittently for low back and sciatic nerve pain in 2007 and 2008.  Conservative treatment, which included home exercises, was noted.

VA outpatient treatment records show that in 2007, he was seen for complaint of left-sided back pain, which radiated to the left foot.  There was a physical examination conducted on October 2008, where Rhomberg sign was reported as
negative.  He had a casual gait that was antalgic and slow and was using a cane.  However, he was able to toe, heel, and tandem gait and squat without difficulty.  He reported that pain limited movement.  There was positive straight leg raising, bilaterally; however, he could sit up straight with his legs straight in front of him without pain.  

On VA examination in October 2008, there was no evidence of radiating pain on movement of the thoracolumbar spine.  Muscle spasm was absent.  No tenderness was noted.  There was positive straight leg raising test on the right and on the left.  There was no ankylosis of the lumbar spine.  Range of motion of the thoracolumbar spine was reported as flexion to 45/90 degrees; extension to 15/30 degrees; right lateral flexion to 15/30 degrees; left lateral flexion to 15/30 degrees; right rotation to 30/30 degrees; and left rotation to 30/30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  The lumbar spine X-ray report showed vertebra fractures at L-1.  There was no change in the diagnosis of a herniated nucleus pulposus.

The Veteran was scheduled for VA examinations in June and July 2009, but he did not appear.  He later submitted statements, indicating that he was not able to attend the examinations as he was out of town on vacation and requested that the examinations be rescheduled.  He was subsequently scheduled for another VA examination in February 2014.  

This evidence reflects that for this period, the Veteran was able to flex forward beyond 30 degrees and there is no evidence on VA examination or anywhere else in the record of ankylosis of the lumbar spine. In this regard, on VA examination in June 2007, he was able to forward flex to at least 40 degrees, even with consideration of pain, and on VA examination in October 2008, he could forward flex to 45 degrees.  Therefore, although range of motion was noted to be limited and painful during this period, the Veteran retained significant motion in the spine.  Furthermore, there are no treatment records, VA or private, showing any evidence ankylosis of the thoracolumbar spine during this period.  Consequently, the Board finds that a rating in excess of 20 percent is not warranted for the orthopedic manifestations of the low back disability during this period under the general rating formula.

With regard to neurologic impairment, the Board notes that the Veteran has been diagnosed with radiculopathy of the left lower extremity.  Consequently, he has been granted service connection for left leg pain, and granted a 10 percent evaluation under Diagnostic Code 8526 for incomplete peripheral neuropathy.  See July 2007 rating decision.  There is no evidence of any other neurologic abnormalities or findings related to the lumbar spine condition. 

The Board also notes that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, the Veteran did not report incapacitating episodes on examination in June 2007.  The October 2008 VA examiner noted that there were signs of intervertebral disc syndrome on examination.  However, the Veteran reported during that exam that his low back condition had not resulted in any incapacitation.  The record is negative for any other evidence of intervertebral disc disease or physician prescribed bed rest during this period.  A rating on that basis would; therefore, not be warranted.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2015).

Furthermore, in regards to DeLuca criteria, on VA examination in June 2007, no weakness, lack of endurance or incoordination was noted and pain was the major factor affecting the low back disability.  On VA examination in October 2008, the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Furthermore, the Veteran reported that his back pain was relieved by rest and Ibuprofen, Tramadol and Gabapentin.   He also reported that at the time of pain he could function without medication.  There is no medical evidence to show that there was any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40, 4.45.

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation (other than the evaluation already assigned for radiculopathy) for the low back disability.

Period Beginning February 12, 2014

In order for the Veteran to receive a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine or separately ratable neurologic disability. 

On VA examination in February 2014, there was no change to the established diagnosis of herniated nucleus pulposus, L-4, L-5, L-5, S-1, residuals back injury.  The Veteran reported that flare-ups of his low back disability impacted him functionally.  Range of motion was as follows: Forward flexion to 20 degrees with objective evidence of painful motion beginning at 20 degrees; extension to 10 degrees with objective evidence of painful motion beginning at 10 degrees; right and left lateral flexion to 10 degrees with objective evidence of painful motion beginning at 10 degrees; and right and left lateral rotation to 20 degrees with objective evidence of painful motion beginning at 20 degrees.  He was not able to perform repetitive-use testing with 3 repetitions due to pain and muscle guarding., and the examiner concluded that there was additional limitation in range of motion following repetitive-use testing.  There was also noted to be functional loss and/or functional impairment of pain on movement, less movement than normal, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  There was localized tenderness or pain to palpation for joints and/or soft tissue with guarding and/or muscle spasm, but it did not result in abnormal gait or spinal contour.  Range of motion was limited mostly by muscle guarding.  Muscle strength testing and sensory examination were normal.  Straight leg raising test was negative bilaterally.  There was also radicular pain and signs or symptoms due to radiculopathy on the lower extremities.  In addition, X-ray evidence of arthritis was present.

There was no evidence of unfavorable ankylosis of the thoracolumbar spine on VA examination in February 2014.  In this regard, the evidence shows that at that time, he was able to forward flex to 20 degrees, with pain.  Therefore, although range of motion was noted to be limited and painful during this period, the Veteran retained significant motion in the spine.  Furthermore, there are no treatment records, VA or private, showing any evidence of unfavorable ankylosis of the thoracolumbar spine during this period.

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997). 

The Veteran does not have unfavorable ankylosis of the thoracolumbar spine, inasmuch as he retains the ability to move the spine and it has not been shown to be fixed.  There is no other basis for a higher schedular rating for the orthopedic manifestations of the low back disability.  Accordingly, the Board finds that a rating in excess of 40 percent is not warranted under the general criteria for rating injuries of the spine.
With regard to neurologic impairment, the Board notes that the Veteran has been noted to have radiculopathy of the left lower extremity on VA examination.  Consequently, he has been granted service connection left leg pain, and granted a 10 percent evaluation under Diagnostic Code 8526 for incomplete peripheral neuropathy.  See July 2007 rating decision.  There is no evidence of any other neurologic abnormalities or findings related to the lumbar spine condition. 

The Board also notes that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, the February 2014 VA examiner noted that the Veteran has intervertebral disc syndrome (IVDS), however, he also noted that the Veteran had not had any incapacitating episodes over the past 12 months due to the IVDS  The record is negative for any other evidence of physician prescribed bed rest during this period.  A rating on that basis would; therefore, not be warranted.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2015).

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation (other than the evaluation already assigned for radiculopathy) for the low back disability.

The Veteran is competent to report the symptoms of his low back disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 40 percent for herniated nucleus pulposus, L4-L5, L5-S1, residuals back injury for the period beginning February 12, 2014.  38 U.S.C.A. 
§ 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21 (2015).

Left Leg Pain

The Veteran is in receipt of a 10 percent rating under Diagnostic Code 8526 for his service-connected radiculopathy, left lower extremity, characterized as left leg pain (femoral nerve).  However, examiners during the appeal period have concluded that peripheral nerve involvement in his left leg is more consistent with the femoral nerve and the sciatic nerve.  Accordingly, the Board has considered whether a higher rating is warranted under both rating criteria.  Under both Diagnostic Code 8520 and 8526, a higher rating of 10 percent would require moderate incomplete paralysis of the sciatic or femoral nerve. 

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

Diagnostic Code 8526 pertains to a disability comparable to paralysis of the anterior crural nerve (femoral).  Under Diagnostic Code 8526, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes noted in 38 C.F.R. § 4.123, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Analysis

On VA examination in June 2007, the Veteran was diagnosed with a disc herniation of the L-4, L-5 and L-5, S-1 discs.  He also complained of left leg pain radiating from the back, which the examiner diagnosed as radiculopathy of the left lower extremity, causally related to his back injury during service.  On physical examination, motor strength of the left lower extremity was 4/5 with normal muscle tone.  Reflexes were intact and pinprick and vibratory sensation were intact.  The examiner did not indicate that the Veteran's radicular symptoms were more than mild, and based on the aforementioned neurological test results, the Board does not find that the radicular symptoms on examination at that time were more than mild.  

Private medical records from California State Los Angeles show that he was seen intermittently for low back and sciatic nerve pain in 2007 and 2008.  Conservative treatment, which included home exercises, was shown.  

VA outpatient treatment reports show that the Veteran was seen for complaints of left-sided back pain, which radiated to the left foot in 2007.  There was a physical
examination conducted in October 2008, which shows that Rhomberg sign was reported as negative.  He had a casual gait that was antalgic and slow with a cane.  However, he was able to toe, heel, and tandem gait and squat without difficulty.  He reported that pain limited movement.  There was positive straight leg raising, bilaterally, however, he could sit up straight with legs straight in front of him without pain.

On VA examination in October 2008, there were signs of intervertebral disc syndrome.  There were no lumbosacral sensory deficits.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The intervertebral disc syndrome did not cause any bowel dysfunction, bladder dysfunction or erectile dysfunction.  The left tibia and fibula X-ray result were within normal limits, and posture was within normal limits.  The gait was antalgic.  The examiner concluded that the peripheral nerve involvement most likely represented the femoral nerve.

The Veteran was scheduled for VA examinations in June and July 2009, but he did not appear.  He later submitted statements, indicating that he was not able to attend the examinations as he was out of town on vacation and requested that the examinations be rescheduled.  He was subsequently scheduled for another VA examination in February 2014.  

On VA examination in February 2014, the Veteran was diagnosed with left leg pain, sciatic nerve, associated with herniated nucleus pulposus, L-4, L-5, L-5, S-1, residuals back injury.  Physical examination showed symptoms of moderate intermittent pain and mild numbness in the left lower extremity.  Muscle strength testing, sensory exam and reflex exam were normal.  The examiner concluded that there was mild incomplete paralysis of the left leg (sciatic nerve).  The examiner also stated that the Veteran's nerve distribution of pain was more consistent with the sciatic nerve rather than the femoral nerve.

The evidence shows that the Veteran has more than sensory involvement as his left lower extremity has pain as well as numbness.  Because his pain has been reported as intermittent, it is more likely that he has neuralgia, which has a dull and intermittent pain.  Peripheral neuralgia can be evaluated as high as moderate incomplete paralysis.  However, the Board finds that his symptoms are more consistent with mild incomplete paralysis.  In this regard, he has reported only intermittent dull pain with numbness, which has been assessed as mild.  Furthermore, he does not have muscle atrophy or loss of reflexes as his were only slightly diminished on the left side in 2008.  Nothing in the evidence of record for the entirety of the appeal period indicates impairment beyond mild incomplete paralysis of the left lower extremity.  

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for radiculopathy of the left lower extremity at any time during the appeal period under Diagnostic Codes 8520 or 8526.

The Board concedes the Veteran is competent to report symptoms he experiences, such as weakness and pain, and the Board finds him to be credible in this regard.  The Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  As a result, his assertions cannot constitute competent medical evidence that radiculopathy of the left lower extremity has increased in severity, so as to warrant a higher rating.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his radiculopathy of the left lower extremity.  The Board finds, therefore, that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

PTSD

Under Diagnostic Code 9411, a 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A score ranging from 31 to 40 is appropriate where there is "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work."  Id.  

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Analysis

In a January 2006 rating decision, based on the results from a June 2005 VA examination and evidence noted in VA outpatient treatment records, the RO granted service connection for PTSD (claimed as memory loss).  A 50 percent evaluation was assigned, effective May 16, 2004.

In November 2007, the Veteran filed a claim for entitlement to a TDIU, which the RO interpreted as a claim for an increased rating for his service-connected PTSD and other service-connected disabilities.

VA outpatient treatment records from the VA Medical Center in Long Beach, California show that the Veteran was seen for complaints of depression in August 2004.  He was seen in May 2005 and given a provisional diagnosis of PTSD, and a GAF score of 55.  He was placed on Trazadone as needed for sleep problems at that time.  On mental status examination, he talked softly and slowly; there was no formal thought disorder; memory was ok; insight and judgment were fair; mood was dysphoric.  He endorsed symptoms of problems sleeping, getting angry easily, and memory problems.  He also reported suicidal ideation without intent or plan.

On VA examination in June 2005, he complained of decreased concentration, poor memory, decreased interest in activities; and flashbacks.  The examiner noted that he was enrolled in college.  On mental status examination, he was alert and oriented; he had proper hygiene; speech was normal; thought processes were coherent but impoverished; his mood was anxious and apathetic; he had a constricted affect; thought content was absent of delusions or suicidal/homicidal
ideation; memory was poor for recent events and dates; abstract thinking was poor; and concentration was poor.  The examiner diagnosed PTSD, chronic, and assigned a GAF score of 50.

A Psychiatry Medication Clinic report, dated in February 2007, noted that the Veteran was seen for irritability, anxiety, sad mood, insomnia, re-experiencing and
avoidance when stressed.  He had run out of medication and noticed a return of his
symptoms.  

In March 2008, a private physician, Dr. G., indicated that he had been treating the Veteran since September 2005, and that he continued to re-experience traumatic events from his military service, with concomitant hyper-arousal and severe social avoidance.  He also stated that the Veteran's condition had deteriorated over the last year, despite treatment with psychotherapy and medication.  He also noted that the Veteran had dropped one class at California State L.A., due to a combination of pain with prolonged sitting, insomnia and impaired concentration and memory.

VA outpatient treatment records dated from March 2007 to September 2009 show that the Veteran was being seen and treated sporadically for symptoms of chronic PTSD.  Social Work Notes show that he was participating in an educational support group at the East Los Angeles clinic in 2008.

The Veteran was afforded a VA examination in response to his claim for an increased rating in October 2008.  He reported difficulty with falling or staying asleep, difficulty with concentrating, and symptoms of irritability and hyper-vigilance, as well as an exaggerated startled response.  Mental status examination revealed that he was properly dressed, hygiene was good, and he was alert and oriented times three.  There was no major disorder of speech.  Thought processes were coherent.  There was no tangentiality.  There was no looseness of associations.  Affect was rather constricted.  Mood was somewhat sad and guarded.  There was no delusional thinking.  There were no hallucinations.  There was no homicidal ideation.  He reported that he had occasional suicidal thoughts or passive death wishes, but he denied having any suicidal intention.  Intellectual functioning, memory for recent and remote events, comprehension, abstract thinking and ability to do calculations were judged to be intact and average.  It was noted that he manifested poor ability to sustain concentration and had back problems.  He also had difficulty interacting with people.  It was also noted that he was single and unemployed.  The Veteran reported that after returning from Iraq, he went to school for three years, but stopped going because of back pain.  His prognosis was favorable with treatment.

In a January 2009 letter, Dr. G. stated that he had been treating the Veteran since September 2005, and that he continued to re-experience traumatic events from Operation Iraqi Freedom, with concomitant hyper-arousal and severe social avoidance.  He also stated that the Veteran's condition had deteriorated over the last year, despite treatment with psychotherapy and medication, and that his chronic pain had increased significantly.  He also noted that he supported the Veteran's claim for individual unemployability.

In a February 2014 rating decision, the RO granted an increased rating of 100 percent for the Veteran's service-connected PTSD, effective February 11, 2014, the date of his VA examination in February 2014.  

The Board finds that a rating in excess of 50 percent is not warranted prior to February 11, 2014.  In this regard, although the Veteran was not working during this period and he eventually stopped attending college sometime after his June 2005 examination, he reported that his difficulties with employment and school were due to orthopedic problems related to his low back disability as well as problems concentrating and interacting with people.  In fact, he told the 2008 examiner he stopped going to school due to back pain. The Veteran also reported on examination in 2008 that he was single, and his private physician noted that he experienced severe social avoidance, but there is no indication that he was total socially impaired or unable to interact socially.  The Veteran was treated for depression in 2004 and his mood was noted to be dysphoric on examination in 2005.  His mood was noted to be somewhat sad and guarded in 2008.  However, there is no evidence during this period of continuous panic or depression that affected his ability to function independently, appropriately and effectively.  There is also no indication in the record that he had any impairment in judgment or speech.  Abstract thinking was noted to be impaired on examination in 2005, but not after that.  Furthermore, he denied suicidal or homicidal ideation on examination in 2005.  He did report suicidal ideation during VA treatment in 2005, but he denied any intent or plan.  He also reported occasional suicidal thinking in 2008, but no intent, and denied any homicidal ideation.  There is no evidence of any obsessional rituals or spatial disorientation during this period.  Furthermore, although the Veteran reported irritability and anxiety, as well as anger problems during this period, he did not contend and the evidence does not show that he had any periods of violence.  Furthermore, he consistently reported problems sleeping, which the Board notes may have played a significant role in his irritability.  In addition, the evidence does not show that the Veteran had problems with personal appearance or hygiene during this period.  Overall, his symptomatology consisted primarily of sleep impairment, social avoidance, hyper-vigilance, hyper-arousal, irritability, exaggerated startle response, occasional suicidal ideation without intent or plan, and sadness of mood.  These symptoms do not equate in severity, frequency or duration to occupational and social impairment with deficiencies in most areas, such as family relations, mood, school, work, thinking or judgment. While he had social avoidance, his problems with school and work were attributed at least in part to his back pain and not his psychiatric problems; moreover, despite occasional suicidal ideation, his thinking and judgment were not noted to be impaired more than mildly if at all in the evidence prior to February 2014.  

In summary, the Board finds that the Veteran may have demonstrated some of the symptoms required for a rating in excess of 50 percent for PTSD.  However, his major symptoms during this period appear to be memory problems, sleeping problems, difficulty concentrating, hyper arousal and social impairment.  Therefore, the Board finds that his symptoms more nearly approximate the criteria for a 50 percent rating.  Accordingly, the Board finds that a rating in excess of 50 percent for PTSD is not warranted prior to February 11, 2014.


ORDER

For the period prior to February 12, 2014, a disability rating in excess of 20 percent for the herniated nucleus pulposus, L4, L5, S1, residuals of back injury, is denied.

For the period beginning February 12, 2014, a disability rating in excess of 40 percent for the herniated nucleus pulposus, L4, L5, S1, residuals of back injury, is denied.

A disability rating in excess of 10 percent for left leg pain (femoral nerve), is denied for the entire period on appeal.

For the period prior to February 11, 2014, a disability rating in excess of 50 percent for PTSD, is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

During the pendency of this appeal, in a February 2014 rating decision, the RO granted an increased schedular rating of 100 percent for the service-connected PTSD, from February 11, 2014.  The remaining question, therefore, is whether he is entitled to TDIU prior to February 11, 2014.

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran has reported that he has been unemployable due to his service-connected disabilities since May 2004, and he has met the schedular criteria for entitlement to TDIU since May 16, 2004.  The February 2014 VA examiner opined that the Veteran's PTSD symptoms in conjunction with his ongoing medical conditions impact his ability to maintain gainful employment, and therefore, unemployment is likely due to the effects of his mental disorder, and his service-connected disabilities render him unable to secure and maintain substantially gainful physical and/or sedentary employment.  However, five years earlier, an October 2008 VA examiner opined that the Veteran was unable to work due to the combined effect of his service-connected disabilities, including his service-connected PTSD.  There is no medical opinion of record addressing the combined effect of all the Veteran's service-connected disabilities on his ability to work prior to October 2008, and specifically, as of May 2004.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.

The Court has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The Board also notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

In light of the evidence noted above, the Board finds it necessary to remand the issue of entitlement to a TDIU prior to February 11, 2014, in order for a VA examiner to provide a retrospective medical opinion as to whether the Veteran was unemployable due to the combined effect of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work for the period prior to February 11, 2014.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. Based on a review of the claims file, the examiner must, for the period prior to February 11, 2014, provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities. The examiner should consider the findings of the October 2008 VA psychiatric examiner in rendering his opinion.

b. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

c. If, and only if, a new examination is required by the examiner, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


